DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the specification (including the drawings) fails to describe the following limitations: 
“a first discharge route in which the lower surface of the medium is curved inward when being conveyed along the upstream route, and the medium is discharged from the first switchback route; 
a second discharge route in which the upper surface of the medium is curved inward when being conveyed along the upstream route, and the medium is discharged from the second switchback route; and...
the skip route curves upward toward the downstream end of the skip route and joins an intermediate position of the downstream route.”

Going forwards with examination, the claim is interpreted to be (Note that the numbers in parentheses are for ease of understanding the claim in reference to application fig. 3, reproduced below):

    PNG
    media_image1.png
    853
    730
    media_image1.png
    Greyscale

--1.	A medium transport unit comprising:
an upstream route (71) in which a medium is transported in a transport direction;
a first switchback route (79) arranged on a downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction;
a second switchback route (85) arranged on the downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction;
a first guide route (75) configured to introduce the medium in the upstream route (71) to the first switchback route (79);
a second guide route (76) configured to introduce the medium in the upstream route (71) to the second switchback route (85);
a guide switch (78) configured to selectively switch the route so that the medium transported through the upstream route (71) is transported to one of the first guide route (75) and the second guide route (76);
a first discharge route (80) in which the lower surface of the medium is curved inward when being [[conveyed]] transported along the [[upstream]] first discharge route (80), and the medium is discharged from the first switchback route (79);
a second discharge route (86) in which the upper surface of the medium is curved inward when being [[conveyed]] transported along the [[upstream]] second discharge route (86), and the medium is discharged from the second switchback route (85);
a downstream route (90) having its upstream end [[is]] connected to the confluence (G) of the downstream ends of the first discharge route (80) and the second discharge route (86); and
a skip route (77) that guides the medium [[conveyed]] transported from the upstream route (71) to the downstream route (90) without passing through either the first discharge route (80) or the second discharge route (86);
wherein the first switchback route (79) extends downwardly toward the downstream end of the first switchback route (79), and
the second switchback route (85) extends downwardly toward the downstream end of the second switchback route (85),
the skip route (77) , the first discharge route (80) and the second discharge route (86) at the confluence (G).--

Regarding independent claim 2, the specification also fails to describe similar limitations mentioned above.  Going forwards with examination, the claim is interpreted to be:
--2. 	A medium transport unit that transports [[the]] a medium from a recording unit that records on [[a]] the medium to a post-processing unit that performs post-processing, comprising:
the recording unit [[is]] connected to [[the]] a first side of the medium transport unit,
the post-processing unit [[is]] connected to [[the]] a second side of the medium transport unit,
an upstream route (71) through which the medium is [[conveyed]] transported in a transport direction from the first side,
a first switchback route (79) arranged on a downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction;
a second switchback route (85) arranged on the downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction;
a first guide route (75) configured to introduce the medium in the upstream route (71) to the first switchback route (79);
a second guide route (76) configured to introduce the medium in the upstream route (71) to the second switchback route (85);
a guide switch (78) configured to selectively switch the route so that the medium transported through the upstream route (71) is transported to one of the first guide route (75) and the second guide route (76);
a first discharge route (80) in which the lower surface of the medium is curved inward when being [[conveyed]] transported along the [[upstream]] first discharge route (80), and the medium is discharged from the first switchback route (79);
a second discharge route (86) in which the upper surface of the medium is curved inward when being [[conveyed]] transported along the [[upstream]] second discharge route (86), and the medium is discharged from the second switchback route (85);
a downstream route (90) having its upstream end [[is]] connected to the confluence (G) of the downstream ends of the first discharge route (80) and the second discharge route (86); and 
wherein the first switchback route (79) extends downwardly toward the downstream end of the first switchback route (79), and 
the second switchback route (85) extends downwardly toward the downstream end of the second switchback route (85),
the downstream route (90) includes a portion extending downward [[toward]] from the [[downstream]] upstream end of the downstream route (90), and a portion extending upward toward [[the]] a downstream end of the downstream route (90), a portion that makes a U-turn between the downwardly extending portion and the upwardly extending portion, wherein the downstream route (90) has a portion toward the first side in the portion extending downwardly.

Regarding independent claim 3, the specification also fails to describe several limitations.  Going forwards with examination, the claims are interpreted to be:
--3. 	A medium transport unit that transports [[the]] a medium from a recording unit that records on [[a]] the medium to a post-processing unit that performs post-processing, comprising:
the recording unit [[is]] connected to [[the]] a first side of the medium transport unit,
the post-processing unit [[is]] connected to [[the]] a second side of the medium transport unit,
an upstream route (71) through which the medium is [[conveyed]] transported in a transport direction from the first side,
a first switchback route (79) arranged on a downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction;
a second switchback route (85) arranged on the downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction;
a first guide route (75) configured to introduce the medium in the upstream route (71) to the first switchback route (79);
a second guide route (76) configured to introduce the medium in the upstream route (71) to the second switchback route (85);
a guide switch (78) configured to selectively switch the route so that the medium transported through the upstream route (71) is transported to one of the first guide route (75) and the second guide route (76);
a first discharge route (80) in which the lower surface of the medium is curved inward when being [[conveyed]] transported along the [[upstream]] first discharge route (80), and the medium is discharged from the first switchback route (79);
a second discharge route (86) in which the upper surface of the medium is curved inward when being [[conveyed]] transported along the [[upstream]] second discharge route (86), and the medium is discharged from the second switchback route (85);
a downstream route (90) having its upstream end [[is]] connected to the confluence (G) of the downstream ends of the first discharge route (80) and the second discharge route (86); and
wherein the first switchback route (79) extends downwardly toward the downstream end of the first switchback route (79), and
the second switchback route (85) extends downwardly toward the downstream end of the second switchback route (85),
the recording unit comprising:
the recording unit that records on the medium; and
a medium supply path which is arranged above the recording unit and transports the medium that has been recorded by the recording unit;
wherein the upstream end of the upstream route of the medium transport unit is below the downstream end of the downstream route.--

 (Dependent claims 4-11 fall together with independent claims 1-3.) 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,442,448 B2 (hereinafter “the Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent already claims at least the following (Please refer to application fig. 3, reproduced again below for convenience):

    PNG
    media_image2.png
    853
    730
    media_image2.png
    Greyscale

A medium transport unit comprising:
an upstream route (71) in which a medium is transported in a transport direction (See the Patent claim 1 in reference to application fig. 3; Col. 19, line 46);
a first switchback route (79) arranged on a downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction (Col. 19, lines 47-48.  Note that the term “switchback” implies reversing the transport direction of the medium to be discharged to the first discharge route 80 recited subsequently below and claimed in the Patent claim 1);
a second switchback route (85) arranged on the downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction (Col. 19, lines 49-50.  Note that the term “switchback” implies reversing the transport direction of the medium to be discharged to the second discharge route 86 recited subsequently below and claimed in the Patent claim 1);
a first guide route (75) configured to introduce the medium in the upstream route (71) to the first switchback route 79 (Col. 19, lines 51-52);
a second guide route (76) configured to introduce the medium in the upstream route (71) to the second switchback route 85 (Col. 19, lines 53-54);
a guide switch (78) configured to selectively switch the route so that the medium transported through the upstream route (71) is transported to one of the first guide route (75) and the second guide route 76 (Col. 19, lines 55-58);
a first discharge route (80 ) in which the lower surface of the medium is curved inward when being transported along the first discharge route (80), and the medium is discharged from the first switchback route 79 (See the Patent claim 1; Col. 19, lines 59-60 and Col. 20, lines 1-7.  Note that the lower surface of the medium is inherently curved inward, by the recited structures, when being transported along the second discharge route 86);
a second discharge route (86) in which the upper surface of the medium is curved inward when being transported along the second discharge route (86), and the medium is discharged from the second switchback route 85 (See the Patent claims 1 and 4; Col. 19, lines 61-62 and Col. 20, lines 8-15.  Note that the upper surface of the medium is inherently curved inward, by the recited structures, when being transported along the second discharge route 86);
a downstream route (90) having its upstream end connected to the confluence (G) of the downstream ends of the first discharge route (80) and the second discharge route 86 (See the Patent claim 1; Col. 19, lines 63-67); and
a skip route (77) that guides the medium transported from the upstream route (71) to the downstream route (90) without passing through either the first discharge route (80) or the second discharge route 86 (See the Patent claim 4; Col. 20, lines 29-34);
wherein the first switchback route (79) extends downwardly toward the downstream end of the first switchback route 79 (See the Patent claim 1; Col. 20, lines 1-7), and
the second switchback route (85) extends downwardly toward the downstream end of the second switchback route 85 (See the Patent claim 1; Col. 20, lines 8-15),
the skip route (77) joins the downstream route (90), the first discharge route (80 and the second discharge route (86) at the confluence G (See the Patent claims 1 and 4; Col. 20, lines 63-67 and Col. 20, line 29-34).

3 (essentially the same as claim 1).
A medium transport unit that transports a medium from a recording unit that records on the medium to a post-processing unit that performs post-processing, comprising:
the recording unit connected to a first side of the medium transport unit (See the Patent claim 6.  Note that the recording unit is connected/coupled to the medium transport unit inherently to a side being a “first side” of the medium transport unit),
the post-processing unit connected to a second side of the medium transport unit (See the Patent claim 6.  Note that the recording unit is connected/coupled to the medium transport unit inherently to another side being a “second side” of the medium transport unit),
an upstream route (71) through which the medium is transported in a transport direction from the first side (inherently with the recording unit connected to the first side; See the Patent claim 1),
a first switchback route (79) arranged on a downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction (as discussed above in claim 1; See the Patent claim 1);
a second switchback route (85) arranged on the downstream side of the upstream route (71), and discharges the transported medium in the direction opposite to the transport direction (as discussed above in claim 1; See the Patent claim 1);
a first guide route (75) configured to introduce the medium in the upstream route (71) to the first switchback route 79 (See the Patent claim 1);
a second guide route (76) configured to introduce the medium in the upstream route (71) to the second switchback route 85 (See the Patent claim 1);
a guide switch (78) configured to selectively switch the route so that the medium transported through the upstream route (71) is transported to one of the first guide route (75) and the second guide route 76 (See the Patent claim 1);
a first discharge route (80) in which the lower surface of the medium is curved inward when being transported along the first discharge route (80), and the medium is discharged from the first switchback route 79 (See the Patent claim 1 and discussion above in claim 1);
a second discharge route (86) in which the upper surface of the medium is curved inward when being transported along the second discharge route (86), and the medium is discharged from the second switchback route 85 (See the Patent claim 1 and discussion above in claim 1);
a downstream route (90) having its upstream end connected to the confluence (G) of the downstream ends of the first discharge route (80) and the second discharge route 86 (See the Patent claim 1); and
wherein the first switchback route (79) extends downwardly toward the downstream end of the first switchback route 79 (See the Patent claim 1), and
the second switchback route (85) extends downwardly toward the downstream end of the second switchback route 85 (See the Patent claim 1).




(Note that the recording unit being recited is irrelevant for being no part of the medium transport unit being claimed.  The recited recording unit adds no further limitations to the medium transport unit.  It appears that any recording unit having variable structures may be connected/coupled to the medium transport unit without affecting functions of, or adding any feature to, the medium transport unit.  For example, such a recording unit may be able to record on a single side or both sides of the medium, have a particular recording head, powered by a particular power source, have a rectangular side door, black and/or white colors, etc.) 

4. 	The medium transport unit according to Claim 1, wherein at least one of a condition that a length of the first discharge route is shorter than a length of the first switchback route and a condition that a length of the second discharge route is shorter than the second switchback route is satisfied (See the Patent claim 2).

5. 	The medium transport unit according to Claim 4, wherein at least one of a condition that a length of the first guide route is shorter than a length of the first switchback route and a condition that a length of the second guide route is shorter than the second switchback route is satisfied (See the Patent claim 3).

7. 	The medium transport unit according to Claim 1, further comprising:
an intermediate route (77) connecting downstream side of the upstream route (71) and an upstream end of the downstream route (90), wherein
the guide switch (78) selectively switches the route so that the medium transported through the upstream route (90) is transported to one of the first guide route (75), the second guide route (76), and the intermediate route 77 (See the Patent claim 5).

8. 	A recording apparatus comprising:
a recording unit configured to perform recording on a medium; and
a postprocessing unit configured to perform postprocessing on the medium on which recording is performed by the recording unit, wherein
the recording unit and the postprocessing unit are coupled by the medium transport unit according to Claim 1 (See the Patent claim 6).

9. 	The recording apparatus according to Claim 8, wherein the first switchback route (79) and the second switchback route (85) are each configured to be capable of receiving the medium having a maximum recordable size for the recording unit 25 (See the Patent claim 7).

10. 	An image reading apparatus comprising:
a reader configured to read an image of a medium; and
the medium transport unit according to Claim 1, wherein
the first switchback route and the second switchback route are each configured to be capable of receiving the medium having a maximum readable size for the reader (See the Patent claim 8).

11. 	The recording apparatus according to Claim 1, wherein when a medium transported ahead is discharged from the first switchback route to the first discharge route, a medium transported subsequently is transported from the upstream route to the second guide route (See the Patent claim 9).
Allowable Subject Matter
Claims 1 and 3-5 and 7-11 would be allowed if the above claim objections, 112 rejections and double patenting rejections were overcome (with filing of a terminal disclaimer, for example).   The following would be an examiner’s statement of reasons for allowance (which is essentially an equivalent to the allowable subject matter for the Patent):
With respect to independent claims 1 and 3, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  
“…a first discharge route (80 ) in which the lower surface of the medium is curved inward when being transported along the first discharge route (80), and the medium is discharged from the first switchback route (79);
a second discharge route (86) in which the upper surface of the medium is curved inward when being transported along the second discharge route (86), and the medium is discharged from the second switchback route (85)…”
 (Claims 4-5 and 7-11 are dependent on claim 1.)
	
Claim 2 and 6 would be allowable if the above claim objections and 112 rejections were overcome (without a need to file a terminal disclaimer).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  
“wherein…the downstream route (90) includes a portion extending downward from the upstream end of the downstream route (90), and a portion extending upward toward a downstream end of the downstream route (90), a portion that makes a U-turn between the downwardly extending portion and the upwardly extending portion, wherein the downstream route (90) has a portion toward the first side in the portion extending downwardly.”
(Claim 6 is dependent on claim 2.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           September 29, 2022